—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered January 11, 2001, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court’s charge on the justification defense was erroneous because it did not explain the subjective nature of “reasonably believes” in the second prong of the analysis is raised for the first time on *507appeal. Because the defendant neither objected nor excepted to the charge, and because he requested no supplemental instruction, the contention is unpreserved for appellate review (see People v Enriquez, 266 AD2d 308; People v Riley, 200 AD2d 692; People v Udzinski, 146 AD2d 245). In any event, the charge conformed to the requirements set forth by the Court of Appeals in People v Wesley (76 NY2d 555, 559) and People v Goetz (68 NY2d 96, 114-115).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Smith, J.P., O’Brien, Krausman and Rivera, JJ., concur.